—In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Suffolk County (Doyle, J.), dated June 11, 1997, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, and the motion is granted.
In this automobile accident case involving a rear-end collision, after the defendants made out a prima facie case for summary judgment, the plaintiff driver failed to proffer an adequate, non-negligent explanation for his failure to maintain a safe distance between his car and the defendants’ truck, or raise a triable issue of fact that the defendants’ alleged negligence was a proximate cause of his injuries (see, Sass v Ambu Trans, 238 AD2d 570; Barba v Best Sec. Corp., 235 AD2d 381; Migdol v Striker, 215 AD2d 358; Vehicle and Traffic Law § 1129 [a]). Thus, the defendants’ motion for summary judgment dismissing the complaint should have been granted. Bracken, J. P., Altman, Krausman and McGinity, JJ., concur.